Citation Nr: 1606285	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  07-20 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial rating for diabetes mellitus, Type II, in excess of 20 percent prior to April 29, 2010; 60 percent from April 29, 2010 to May 30, 2014; and 20 percent from May 30, 2014, to include the propriety of a reduction from 60 percent to 20 percent, effective May 30, 2014.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 Regional Office (RO) in St. Louis, Missouri rating decision, which granted entitlement to service connection for diabetes mellitus and assigned a 20 percent rating from the date of claim.

In September 2008, the Veteran and his spouse testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  

In October 2008, the Board remanded the claim for additional development.  In August 2010, the Board denied entitlement to an increased rating greater than 20 percent for the Veteran's diabetes mellitus prior to April 29, 2010 and granted entitlement to a 60 percent rating from April 29, 2010.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2011 Order, the Court vacated the August 2010 decision of the Board and remanded the matter for readjudication.  The August 2011 Order vacated the August 2010 Board decision in its entirety, including the grant of an increased rating of 60 percent for diabetes mellitus from April 29, 2010.  As this increased rating was effectuated by the RO in September 2010 the Board will not disturb this rating. 

In addition, the Court adopted the findings of an August 2011 Joint Motion for Remand (JMR) that concluded that the Board failed to include and address the issue of entitlement to TDIU from April 29, 2010, pursuant to the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009). 

In March 2012, the Board remanded the issues of entitlement to increased initial ratings for Type II diabetes mellitus and entitlement to a TDIU for additional development. 

In a June 2014 rating decision, the RO, in relevant part, granted increased ratings for diabetic peripheral neuropathy of the right and left lower extremities, each from 10 percent to 40 percent, effective July 26, 2010; granted service connection for peripheral neuropathy of the right and left upper extremities, each evaluated as 20 percent disabling, effective December 12, 2011; reduced the assigned evaluation for Type II diabetes mellitus from 60 percent to 20 percent, effective May 30, 2014; and granted entitlement to a TDIU, effective April 29, 2010. 

As noted in the Board's March 2012 remand, however, as to separate ratings for compensable complications of the Veteran's diabetes, the Board notes that the August 2011 JMR indicated concern that the Board failed to adequately consider evidence of diabetic retinopathy and neuropathy of the extremities and whether such problems were secondary to the Veteran's service-connected diabetes mellitus.  Subsequent to the case having been appealed to the Court in a December 2010 rating decision the RO granted entitlement to service connection for bilateral lower extremity diabetic peripheral neuropathy and assigned a separate 10 percent rating for each of the Veteran's lower extremities, effective from September 8, 2008.  In the June 2014 rating decision, the RO granted entitlement to service connection bilateral upper extremity diabetic peripheral neuropathy and assigned a separate 20 percent rating for each of the Veteran's upper extremities, effective December 12, 2011.  The RO also granted entitlement to a TDIU, effective April 29, 2010.  The Veteran has not since expressed disagreement with either the disability ratings or effective dates assigned for those awards.  For this reason, the Board concludes that those matters have been resolved in favor of the Veteran, and are not presently before the Board on appeal. 

In October 2014 the Board remanded the claim for outstanding VA treatment records to be obtained and to afford the Veteran a VA eye examination.  Furthermore, the issue of whether new and material evidence has been submitted to re-open a claim for service connection for hypertension secondary to service-connected diabetes mellitus was referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  In an August 2015 Deferred Rating Decision, the Board's referral of the issue was noted and it was noted that adjudication of the issue had been requested by the Board.  While the record does not reflect that the issue has been adjudicated, it is clear that the AOJ is aware of the Board's referral of the issue and is in the process of taking action accordingly.  A re-referral of the issue is therefore, not needed at this time.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an increased disability for his service connected diabetes mellitus Type II.  After a review of the evidence, the Board finds that additional development is needed prior to deciding the claim.

In a December 2015 statement, the Veteran stated that he had been hospitalized twice within two months for treatment of his diabetes mellitus, once at a private hospital and another time at the VA.  A review of the file shows that private treatment records showing a hospitalization from October 8 to October 12, 2015 have been associated with the claim file.  However, the only VA outpatient treatment records associated with the claim file refer to a telephone consultation in November 2015.  It appears, therefore, that there may be relevant treatment records which are outstanding and which need to be obtained.

Moreover, in the December 2015 statement, the Veteran stated that his diabetes mellitus had worsened and explained he was now on five insulin shots a day and diabetes pills.  VA's duty to assist the veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on the claim. 38 U.S.C.A. § 5103A (West 200); 38 C.F.R. § 3.159 (2014); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  When a claimant alleges that his or her service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment.  Snuffer, 10 Vet. App. at 403.  Accordingly, a new examination is needed.

Accordingly, the case is REMANDED for the following action:

1. Request all VA outpatient treatment records from September 2015 to the present for treatment of diabetes mellitus.  Specifically, any records relating to a hospitalization in late 2015 should be requested.  All efforts to obtain the identified records should be clearly documented in the claim file.  Any negative replies should be noted in the claim file.

2. After the above records are obtained, to the extent available, schedule the Veteran for any and all appropriate examinations to ascertain the current severity of his diabetes mellitus, type II.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's treatment records and assertions. 

The examiner should comment on the severity of the Veteran's service-connected diabetes mellitus and report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  In particular, the examiner should indicate whether his diabetes mellitus requires insulin, restricted diet, and regulation of activities.  In discussing the regulation of activities, the examiner should state whether the Veteran's occupational and recreational activities must be restricted due to his diabetes mellitus.  The examiner should also indicate whether there have been any episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider. 

It should be noted that the Veteran has been granted service connection for bilateral lower and upper extremity diabetic peripheral neuropathy and has not appealed these issues.  However, any findings associated with any other complications related to the diabetes mellitus should be clearly noted.  All signs and symptoms necessary for rating any of these complications, aside from bilateral lower and upper extremity diabetic peripheral neuropathy, under the rating criteria should also be reported in order to determine whether any separate evaluations are warranted.  If the examiner determines that a separate examination is warranted to evaluate any of these complications, such an examination should be scheduled. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3. After the above is complete, readjudicate the Veteran's claim.  If the full benefit sought is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




